Citation Nr: 0101667	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  00-11 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a gunshot wound of the left foot with a healed 
fracture of the first metatarsal.

2.  Entitlement to service connection for residuals of a back 
injury, to include as due to aggravation of pre-existing 
condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
residuals of a back injury, to include as due to aggravation 
of pre-existing condition, and denied reopening a claim for 
service connection for residuals of a gunshot wound of the 
left foot with a healed fracture of the first metatarsal.

In October 2000, the veteran testified at a Board video 
conference hearing at the RO in lieu of a Travel Board 
hearing. 

The veteran's claim of entitlement to service connection for 
residuals of a back injury will be addressed in the remand 
appended to this decision.


FINDINGS OF FACT

1.  By a decision in April 1967 the RO denied the veteran's 
claim of entitlement to service connection for residuals of a 
gunshot wound of the left foot with a healed fracture of the 
first metatarsal; the veteran was notified of that 
determination and of his appellate rights, but he did not 
initiate an appeal.

2.  Unappealed RO decisions in November 1971 and June 1998 
also determined that no new and material evidence had been 
received to reopen the veteran's claim of entitlement to 
service connection for residuals of a gunshot wound of the 
left foot with a healed fracture of the first metatarsal; the 
veteran was notified of those  determinations and of his 
appellate rights, but he did not initiate an appeal of either 
decision.

3.  Additional evidence submitted since the June 1998 rating 
decision is essentially cumulative in nature and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
residuals of a gunshot wound of the left foot with a healed 
fracture of the first metatarsal.


CONCLUSIONS OF LAW

1.  An RO decision in June 1998, denying entitlement to 
service connection for residuals of a gunshot wound of the 
left foot with a healed fracture of the first metatarsal, is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  Additional evidence received since the June 1998 RO 
decision is not new and material, and the veteran's claim for 
service connection for residuals of a gunshot wound of the 
left foot with a healed fracture of the first metatarsal is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The Board notes that the claim for entitlement to service 
connection for residuals of a gunshot wound of the left foot 
with a healed fracture of the first metatarsal was denied by 
a rating decision in April 1967 because there was no record 
of a gunshot wound to the left foot in service, but he did 
complain of a sore left foot due to a fracture of the 1st 
metatarsal which occurred prior to induction.  The veteran 
was notified of that determination and apprised of appellate 
rights and procedures, but he did not initiate an appeal.  
The veteran subsequently sought to reopen his claim, and the 
RO denied that request in a November 1971 rating decision.  
The veteran was notified of that determination and apprised 
of appellate rights and procedures, but he did not initiate 
an appeal.  The veteran again sought to reopen his claim, and 
the RO denied the request in a June 1998 rating decision.  
The veteran was notified of the decision and did not file a 
timely substantive appeal.  Accordingly, the June 1998 rating 
decision became final.  38 U.S.C.A. § 7105.

At the time of the June 1998 RO decision, the evidence of 
record included: the veteran's service medical records; 
statement of private physician received in November 1971, 
indicated that the veteran related a history of injury to his 
left arch in basic training when a bullet ricocheted and 
struck his foot in 1953; April 1979 and May 1980 VA 
examinations; lay statement from individual who indicated 
that the veteran hurt his foot in late 1953 or early 1954 
while training at Camp Chaffee, Arkansas, dated April 1998; 
lay statement dated March 1998 from fellow soldier who 
indicated he witnessed the veteran being shot in the left 
foot in 1953-1954. 

The evidence received subsequent to the June 1998 rating 
decision includes: September 1999 lay statement from 
veteran's relative indicating that she was aware that the 
veteran wrote home in 1953 or 1954 and stated his left foot 
was injured when a bullet ricocheted; private medical record 
from Physician's Medical Clinic dated October 1999 showed 
history of left foot injury while in basic training in 1953 
from a ricochet, had to wear low quarter shoes and complained 
of pain in instep of left foot as well as swelling; 
transcript of October 1999 RO hearing; transcript of Board 
video conference hearing in October 2000.

With regard to the newly received items of evidence, while 
not of record in June 1998, are nevertheless not new and 
material since they are essentially cumulative of evidence 
previously received.  The initial unappealed RO decision that 
considered the veteran's original claim considered post-
service medical evidence that included a history of a left 
foot injury while in basic training in 1953 from a ricochet 
of a bullet.  Thus, such evidence is cumulative of previously 
considered evidence.  What was missing then, and what is 
missing now, is medical evidence of a current foot disability 
with a competent opinion linking that disability to service.  
There is no new evidence suggesting any link between any 
current left foot disorder and the veteran's period of active 
duty service.

In sum, what is lacking to reopen the veteran's claim is 
evidence (not before the RO in June 1998) which shows that 
any current left foot disorder was either manifested during 
service or was related to the veteran's service.  38 C.F.R. 
§ 3.156(a); Hodge, supra.


ORDER

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for residuals 
of a gunshot wound of the left foot with a healed fracture of 
the first metatarsal.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), amended the 
provisions of 38 U.S.C.A. § 5107 to eliminate the well-
grounded claim requirement.  VA is now required to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  VA shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  However, VA may decide a claim without providing 
assistance when no reasonable possibility exists that such 
assistance will aid in establishment of entitlement.

The veteran contends that approximately three weeks into his 
service he was doing PT exercises and noticed a burning in 
his back and a sharp pain that went to his right hip.  The 
veteran indicated that he had treatment for his back in 
service in 1953.  Service medical records dated October 1953 
indicated that the veteran reported lumbosacral spine and leg 
pain for a 14-year duration.  X-rays in October 1953 showed 
the sixth lumbar vertebra appeared to be inclined at a slope, 
downward toward the right side, and the left iliac crest and 
the left hip appeared to lie at higher level than on the 
right, but the films were taken lying down and upright films 
would be necessary to substantiate.  The transverse process 
of L-6 was widened and expanded and appeared to form a joint 
with the sacrum.  There was absence of the normal lumbar 
curve and the back appeared straight in the lumbar region.  
The lumbosacral angle was increased and measured 60 degrees, 
representing instability of the lumbosacral joint.  
Separation examination dated October 1956 show no complaints 
or clinical findings of a back disorder.

Upon a VA examination of the veteran in April 1979, he 
complained of low back pain and an impression of low back 
fusion with limitation of motion (LOM) was recorded; the 
examiner indicated  that the LOM might be related to the 
fusion.

At a VA examination dated in May 1980 the veteran reported 
injuring his low back in 1968 and in December 1969 had a 
lumbar laminectomy with fusion.  The impression was 
postoperative lumbar laminectomy with fusion, symptomatic 
with marked limitation of motion; symptoms of intermittent 
nerve root irritation and mild neuropathy in the right lower 
extremity.

The veteran testified at his Board video conference hearing 
in October 2000 that he received treatment for his back 
immediately after service in the Dallas area; however, when 
he tried to get the records he found out that the clinic was 
no longer in operation.  The veteran indicated that he was 
not receiving treatment for his back and was taking 
medications for pain and burning.

Although the veteran was afforded VA examinations in April 
1979 and May 1980 in which a diagnosis of postoperative 
lumbar laminectomy with fusion, symptomatic with marked 
limitation of motion; symptoms of intermittent nerve root 
irritation and mild neuropathy in the right lower extremity 
was rendered, there was no etiology opinion rendered.  The 
Board believes that further development of the medical record 
is necessary with regard to this issue.
Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
of record) documenting ongoing treatment 
for the claimed disability should be 
associated with the claims file.

2.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for the disorder at issue.  
After obtaining appropriate consent from 
the veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.  The RO should comply with 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), specifically as it relates to 
obtaining medical documentation 
identified by the veteran.

3.  The veteran should be scheduled for 
special VA orthopedic examination to 
ascertain the nature and etiology of his 
back disorder.  The examiner is requested 
to comment on the following questions: 1) 
what is the nature and extent of the 
veteran's current back disorder, if any; 
2) whether it is at least likely as not 
that any current back disorder is related 
to a back disorder that existed prior to 
the veteran's military service, or, 
whether the veteran's current back 
disorder was caused by an incident of his 
military service; 3) if and only if it is 
determined that the veteran's current 
back disorder is related to a back 
disorder that existed prior to military 
service, the examiner is requested to 
comment on whether it is at least likely 
as not that the veteran's current back 
disorder was aggravated or worsened 
during his military service.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative should be afforded a 
reasonable period of time for a response 
before the record is returned to the 
Board for further review. 

The purpose of this remand is to comply with 38 U.S.C.A. 
§ 5107(a).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

 



